EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Sports Media Entertainment Corp. (the “Company”) on Form 10-K for the fiscal year ended December 31, 2013, I, Justin Frere, Chief Financial Officer of Sports Media Entertainment Corp., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: Such Annual Report on Form 10-K for the fiscal year ended December 31, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Annual Report on Form 10-K for the fiscal year ended December 31, 2013, fairly presents, in all material respects, the financial condition and results of operations of Sports Media Entertainment Corp. Date:May 6, 2014 By: /s/ Justin Frere Justin Frere Chief Financial Officer (Principle Financial Officerand Principle Accounting Officer)
